Exhibit 10.1

 



AMENDMENT NO. 2 AND WAIVER

 

TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

This Amendment No. 2 and Waiver to Third Amended and Restated Credit Agreement
(this “Amendment”), dated as of February 23, 2016, is made by and among
STONERIDGE, INC., an Ohio corporation (the “Parent”), STONERIDGE ELECTRONICS,
INC., a Texas corporation (“Electronics”), STONERIDGE CONTROL DEVICES, INC., a
Massachusetts corporation (“Controls”, and together with the Parent and
Electronics, the “Domestic Borrowers”), STONERIDGE ELECTRONICS AB, a Swedish
corporation (“Stoneridge Sweden”, and together with the Domestic Borrowers, the
“Borrowers”), the various Lenders (as hereinafter defined) which are a party to
this Amendment and PNC Bank, National Association, a national banking
association, as the administrative agent (in such capacity, the “Administrative
Agent”) and the collateral agent (in such capacity, the “Collateral Agent”, and
together with the Administrative Agent, the “Agents”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have been extended certain financial accommodations
pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of September 12, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the guarantors party thereto from time to time, the financial
institutions party thereto from time to time, as lenders (the “Lenders”) and the
Administrative Agent;

 

WHEREAS, in connection with the Credit Agreement, the Parent agreed, among other
things, to pledge certain Equity Interests in its Subsidiaries pursuant to (i)
that certain Pledge and Security Agreement, dated as of September 12, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Security Agreement”), among the grantors party thereto (including the
Domestic Borrowers) and the Collateral Agent and (ii) that certain Share Pledge
Agreement, dated as of October 24, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Mauritius Pledge
Agreement”) among the Parent, Stoneridge Asia Holdings Ltd. (“Stoneridge
Mauritius”) and the Collateral Agent;

 

WHEREAS, subsequent to the Closing Date, Stoneridge Mauritius has issued to the
Parent two (2) additional Equity Interests in Stoneridge Mauritius, represented
by share certificate numbers 17 and 18 (the “Mauritius Shares”);

 

WHEREAS, subsequent to the Closing Date, Stoneridge effected the TED
Transaction, including the organization of TED de Mexico Servicios, S.A. de
C.V., an indirect wholly owned Subsidiary of Parent organized under the laws of
Mexico, including the issuance of 30 ordinary shares, pesos 100 par value (the
“TED Servicios Shares”);

 

WHEREAS, one or more Potential Defaults or Events of Default now exist (i) under
Section 9.1.4 of the Credit Agreement arising from the Parent’s failure to
comply with Section 8.2.12 of the Credit Agreement in connection with the pledge
of certain of the Mauritius Shares to the Collateral Agent, (ii) under Section
9.1.2 of the Credit Agreement arising from the Parent’s representation under
Section 6.1.2 of the Credit Agreement and (iii) under Section 9.1.5 of the
Credit Agreement arising from Parent’s failure to comply with each of (a)
Section 3.1(e)(cc) of the Mauritius Pledge Agreement in connection with the
issuance of the Mauritius Shares, (b) Section 4.3 of the Mauritius Pledge
Agreement in connection with the pledge of certain of the Mauritius Shares to
the Collateral Agent, and (c) Section 4.3 of the Security Agreement in
connection with the pledge of certain of the Mauritius Shares and TED Servicios
Shares to the Collateral Agent (collectively, the “Existing Defaults”).

 



 

 

 

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent waive the Existing Defaults; and

 

WHEREAS, the parties hereto desire to amend certain schedules and exhibits of
the Credit Agreement and the Security Agreement as more fully set forth below.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

Section 1 DEFINED TERMS.

 

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.

 

Section 2 AMENDMENT TO THE LOAN DOCUMENTS.

 

The Credit Agreement and the Security Agreement are hereby amended as follows:

 

2.1 Amendment to Schedule 1.1(S) (Excluded Foreign Subsidiaries) of the Credit
Agreement. Schedule 1.1(S) of the Credit Agreement shall be amended and restated
in its entirety on the Amendment Effective Date (as hereinafter defined) as set
forth on Annex I hereto.

 

2.2 Amendment to Schedule 6.1.2 (Subsidiaries and Owners) of the Credit
Agreement. Schedule 6.1.2 of the Credit Agreement shall be amended and restated
in its entirety on the Amendment Effective Date as set forth on Annex II hereto.

 

2.3 Amendment to Exhibit C (List of Pledged Collateral, Securities and Other
Investment Property) of the Security Agreement. Exhibit C of the Security
Agreement shall be amended and restated in its entirety on the Amendment
Effective Date as set forth on Annex III hereto.

 

Section 3 WAIVER OF EXISTING DEFAULTS.

 

Upon satisfaction of the conditions set forth in Section 5 hereof, the Required
Lenders hereby waive the Existing Defaults and agree not to enforce their rights
and remedies under the Credit Agreement with respect to the Existing Defaults.
In all other respects, each of the Borrowers shall be and remain in full
compliance with the Credit Agreement as amended by the provisions of this
Amendment and the foregoing waiver shall not extend to prejudice any rights of
the Administrative Agent or the Lenders in respect of any other breach, if any,
by any Borrower of any other provisions of the Credit Agreement. The execution
of this Amendment by each of the Borrowers shall serve as an acknowledgment (i)
that the foregoing waiver shall not affect the continued legality, validity and
binding effect of the Credit Agreement in its entirety and (ii) that the Credit
Agreement continues to be fully enforceable in each case, except as otherwise
waived herein or as amended by the provisions of this Amendment.

 

 

2 

 



 

Section 4 REPRESENTATIONS AND WARRANTIES.

 

Each Borrower hereby represents and warrants to the Lenders and the Agents as
follows:

 

4.1 The Amendment. This Amendment has been duly and validly executed by an
authorized executive officer of such Borrower and constitutes the legal, valid
and binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms. The Credit Agreement and Security Agreement, in each
case, as amended by this Amendment, remains in full force and effect and remains
the valid and binding obligation of such Borrower party thereto enforceable
against such Borrower in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights generally
and by general principles of equity,

 

4.2 No Potential Default or Event of Default. Except for the Existing Defaults,
no Potential Default or Event of Default exists under the Credit Agreement as of
the date hereof and no Potential Default or Event of Default will occur as a
result of the effectiveness of this Amendment.

 

4.3 Restatement of Representations and Warranties. The representations and
warranties of such Borrower contained in the Credit Agreement and the Security
Agreement, each as amended by this Amendment, and the other Loan Documents are
true and correct on and as of the Amendment Effective Date as though made on the
Amendment Effective Date, unless and to the extent that any such representation
and warranty is stated to relate solely to an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date.

 

Section 5 CONDITIONS TO EFFECTIVENESS.

 

The date and time of the effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:

 

5.1 Execution. The Administrative Agent shall have received counterparts to this
Amendment duly executed and delivered by an authorized officer of each other
party hereto.

 

5.2 Updated Schedules and Exhibits. The Agents shall have received from the
Borrowers the updated schedules and exhibits as set forth in and required under
Section 2 hereof.

 



3 

 

 

5.3 Payment of Costs and Expenses. The Borrowers shall have paid all outstanding
and reasonable costs, expenses and the disbursements of the Administrative Agent
and its advisors, service providers and legal counsels incurred in connection
with the documentation of this Amendment, to the extent invoiced, as well as any
other fees payable on or before the Amendment Effective Date pursuant to any fee
letter or agreement, if any, with the Administrative Agent.

 

5.4 Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Amendment shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

 

Section 6 COVENANT.

 

The Borrowers shall have executed and delivered to the Collateral Agent within
the time periods specified below the following, each in form and substance
satisfactory to the Collateral Agent:

 

(a) No later than March 18, 2016 (or such later date as shall be consented to by
the Collateral Agent in its sole discretion), all original certificates
evidencing the TED Servicios Shares required to be pledged pursuant to the Loan
Documents, together with duly executed in blank, undated stock powers attached
thereto; and

 

(b) No later than May 6, 2016 (or such later date as shall be consented to by
the Collateral Agent in its sole discretion), all original certificates
evidencing the Mauritius Shares required to be pledged pursuant to the Loan
Documents, together with duly executed in blank, undated stock powers attached
thereto and all documents and deliverables required to be delivered pursuant to
the Mauritius Pledge Agreement and any other documents in connection with the
pledge of the Mauritius Shares, as the Collateral Agent may reasonably request.

 

The failure of the Borrowers to satisfy the requirements in this Section 6 on or
before the time period applicable thereto as set forth herein (or such later
date as shall be consented to by the Collateral Agent in its sole discretion)
shall constitute an immediate “Event of Default” under the Credit Agreement,
without the need for demand or notice of any kind.

 

Section 7 MISCELLANEOUS.

 

7.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of laws rules thereof.

 

7.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

 

7.3 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute but one and the same instrument.

 



4 

 

 

7.4 Headings. Section headings used in this Amendment are for the convenience of
reference only and are not a part of this Amendment for any other purpose.

 

7.5 Negotiations. Each Borrower acknowledges and agrees that all of the
provisions contained herein were negotiated and agreed to in good faith after
discussion with the Agents and the Lenders.

 

7.6 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not, except as set forth in Section 3 of this Amendment with
respect to the Existing Defaults, operate as, or be deemed or construed to be, a
waiver: (i) of any right, power or remedy of the Lenders or the Agents under the
Credit Agreement or the other Loan Documents, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other Loan Document. Further, other than as set forth in Section 3 of this
Amendment with respect to the Existing Defaults, none of the provisions of this
Amendment shall constitute, be deemed to be or construed as, a waiver of any
Potential Default or Event of Default under the Credit Agreement as amended by
this Amendment.

 

7.7 Reaffirmation. Each Borrower hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Credit
Agreement and each of the other Loan Documents to which it is a party and (ii)
ratifies and reaffirms its grant of security interests and Liens under such
documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations.

 

7.8 Release of Claims. In consideration of the Lenders’ and the Agents’
agreements contained in this Amendment, each Borrower hereby irrevocably
releases and forever discharge the Lenders and the Agents and their Affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Borrower ever had or now has against the Agents, any Lender or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of the Agents, any Lender or any other Released Person relating to the Credit
Agreement or any other Loan Document on or prior to the date hereof.

 

7.9 Reference to and Effect on the Credit Agreement and the Security Agreement.

 

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import shall mean and be a reference to the Credit Agreement as amended by this
Amendment and each reference to the Credit Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.



5 

 

 

 

(b) Upon the effectiveness of this Amendment, each reference in the Security
Agreement to “this Security Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import shall mean and be a reference to the Security Agreement as
amended by this Amendment and each reference to the Security Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Security Agreement shall mean and be a reference to the Security
Agreement, as amended by this Amendment.

 

[SIGNATURES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 



  BORROWERS:             STONERIDGE, INC.             By: /s/ George E.
Strickler     Name:  George E. Strickler     Title:     Executive Vice
President, Chief Financial       Officer and Treasurer                    
STONERIDGE CONTROL DEVICES, INC.             By:  /s/ George E. Strickler    
Name:   George E. Strickler     Title:      Vice President and Treasurer        
    STONERIDGE ELECTRONICS, INC.             By:  /s/ George E. Strickler    
Name: George E. Strickler     Title:    Vice President and Treasurer            
        STONERIDGE ELECTRONICS AB             By: /s/ Peter Kruk        Name:
Peter Kruk     Title:     Managing Director          



 



[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 



 

 

 

  AGENTS:             PNC BANK, NATIONAL ASSOCIATION, as the Administrative
Agent and the Collateral Agent                     By: /s/ Joseph G. Moran    
Name:   Joseph G. Moran     Title:     Senior Vice President          



 

 

 

[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 

 

 



  LENDERS:             PNC BANK, NATIONAL ASSOCIATION, as a Lender              
              By: /s/ Joseph G. Moran     Name:   Joseph G. Moran     Title:    
Senior Vice President  



 

 

[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 



 

 

  JPMORGAN CHASE BANK, N.A., as a Lender                             By: /s/
Andrea A. Booth     Name: Andrea A. Booth     Title: Vice President  



 

 



[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 

 

 

 

  COMPASS BANK, as a Lender                             By: /s/ Sandra Centa    
Name: Sandra Centa     Title: Senior Vice President  

 

 

 



[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 



 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender                            
By: /s/ Stephen A. Maenhout         Name: Stephen A. Maenhout     Title: Senior
Vice President  



 

 



[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 

 

 

  THE HUNTINGTON NATIONAL BANK, as a Lender                             By: /s/
Brian H. Gallagher      Name: Brian H. Gallagher     Title: Senior Vice
President  



 

 



[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender                             By:
/s/ Michael E. Temnick      Name: Michael E. Temnick     Title: Vice President  



 

 



[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 

 

 

  BMO HARRIS BANK, N.A., as a Lender                             By: /s/ Betsy
Phillips       Name: Betsy Phillips     Title: Senior Vice President  



 

 

 



[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 

 

 

  FIRST NIAGARA BANK, N.A., as a Lender                             By: /s/
Philip L. Rice     Name: Philip L. Rice     Title: Senior Vice President  



 



[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 

 

 

  FIRST COMMONWEALTH BANK, as a Lender                             By: /s/
Stephen J. Orban        Name: Stephen J. Orban     Title: Senior Vice President
 



 



[Signature Page to Amendment No. 2 and Waiver to Third Amended and Restated
Credit Agreement]

 

 



Annex I

 

Schedule 1.1(S)

 

Excluded Foreign Subsidiaries

 

Subsidiary/Issuer Jurisdiction of Organization/ Formation of Issuer     SRI
Holdings CV Netherlands Stoneridge European Holdings B.V. Netherlands Stoneridge
AB Sweden Stoneridge Nordic AB Sweden Stoneridge GmbH Germany Stoneridge
Electronics Limited Scotland Stoneridge Electronics SrL Italy Stoneridge
Electronics AS Estonia Stoneridge Pollak (Holdings) Limited UK Stoneridge
Aftermarket GmbH Germany Stoneridge OOO Russia Stoneridge do Brasil
Participações  Ltda. Brazil PST Eletronica Ltda. Brazil PST Teleatendimento
Ltda. (f/k/a PST Industrial Ltda.) Brazil Positron Rastreadores Argentina S.A.
Argentina TED de Mexico SA de CV Mexico TED de Mexico Servicios S.A. de C.V.
Mexico Stoneridge Asia Holdings Ltd. Mauritius Stoneridge Asia Pacific
Electronics (Suzhou) Co. Ltd. China

 

 

 

 

 

 

 

 

 

Annex II

 

Schedule 6.1.2

Subsidiaries and Owners

 

Subsidiary/Issuer

Jurisdiction of

Organization/

Formation of

Issuer

 

Authorized and

Outstanding Equity

Interests of Issuer

 

Holder of Outstanding

Equity Interests

 

Stoneridge, Inc. Ohio

5M Preferred Shares, none issued or outstanding

60M Common Shares, 27,911,948 shares outstanding at October 30, 2015

 

Public (NYSE: SRI) Stoneridge Electronics, Inc. Texas

100

100

 

Stoneridge, Inc. Stoneridge Control Devices, Inc. Massachusetts

100

100

 

Stoneridge, Inc. SRI CS LLC Michigan

1,000

1,000

 

Stoneridge, Inc. SRI Holdings CV Netherlands Limited Partnership Stoneridge,
Inc. (99% limited partner) & Stoneridge Control Devices, Inc. (1% general
partner) Stoneridge European Holdings B.V. Netherlands

100

20

 

Stoneridge Holdings CV Stoneridge AB Sweden

5,745

5,745

 

Stoneridge European Holdings B.V. Stoneridge Electronics AB Sweden

5,745

5,745

 

Stoneridge AB Stoneridge Nordic AB Sweden

1,000

1,000

 

Stoneridge Electronics AB Stoneridge GmbH Germany

100,000

100,000

 

Stoneridge Electronics AB Stoneridge Electronics Limited Scotland

250,000

250,000

 

Stoneridge AB Stoneridge Electronics SrL Italy

10,000

10,000

 

Stoneridge Electronics Limited

 



 

 

 

Stoneridge Electronics AS Estonia

160

40

 

Stoneridge European Holdings B.V. Stoneridge Pollak (Holdings) Limited UK

7,004,000

7,004,000

 

Stoneridge European Holdings B.V. Stoneridge Aftermarket GmbH Germany

25,000

25,000

Stoneridge European Holdings B.V. Stoneridge OOO Russia

10,000

10,000

Stoneridge European Holdings B.V. [(99.01%) & Stoneridge Holdings CV (.99%)]
Stoneridge do Brasil Participações Ltda. Brazil 8,200,844,065 Quotas
8,200,844,065 Quotas Stoneridge, Inc. PST Eletronica Ltda. Brazil 9,428,904,801
Quotas 9,428,904,801 Quotas Stoneridge, Inc. (3,541,077,580 Quotas) & Stoneridge
do Brasil Participações Ltda. (3,436,311,972 Quotas). 74% in Total PST
Teleatendimento Ltda. (f/k/a PST Industrial Ltda.) Brazil

1,000,000 Quotas

1,000,000 Quotas

PST Eletronica Ltda. (999,999 quotas) & Stoneridge do Brasil Participações Ltda.
(1 quota) Positron Rastreadores Argentina S.A. Argentina

100,000

100,000

PST Eletronica Ltda. 98,000 legal &beneficial owner, 2,000 beneficially owned.

 

Daniel Ricci owns 2,000 (bare legal title) which are beneficially owned by PST
Eletronica Ltda.

 

TED de Mexico SA de CV Mexico

Series A 1,000

Series A 1,000

Series B 1,398,968 Series B 1,398,968

Stoneridge, Inc. (Series A 998 shares, Series B 1,398,968 shares) & Stoneridge
Electronics, Inc. (Series A 2 shares) TED de Mexico Servicios S.A. de C.V.
Mexico 30

Stoneridge, Inc. (29)

 

Stoneridge Electronics, Inc. (1)

 

Stoneridge Asia Holdings Ltd. Mauritius

Unlimited

3,580,348

Stoneridge, Inc. Stoneridge Asia Pacific Electronics (Suzhou) Co. Ltd. China
Permitted investment is US$13.5M, of which the minimum capital is 40% (US$5.4M),
has been fully paid Stoneridge Asia Holdings Ltd.

 

 

 

 

Annex III

 

Exhibit C

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

(i) PLEDGED STOCK

 

 

Grantor Issuer Legal Form Jurisdiction Grantor Held # Outstanding

% Pledged of

Outstanding

Par Stoneridge, Inc.

Stoneridge

Electronics, Inc.

Corporation Texas 100 100 100% No par common Stoneridge, Inc. Stoneridge Control
Devices, Inc. Corporation Massachusetts 100 100 100% No par common Stoneridge,
Inc. SRI Holdings CV Limited Partnership Netherlands 99% limited partner   65%
N/A Stoneridge Control Devices, Inc. SRI Holdings CV Limited Partnership
Netherlands 1% general partner   65% N/A Stoneridge, Inc. Stoneridge do Brasil
Participações Ltda. Corporation Brazil 8,200,844,064 8,200,844,065 99.99% BRL
$.01 Quotas Stoneridge, Inc. PST Eletronica Ltda. Corporation Brazil
3,541,077,580 9,428,904,801 28.555556% BRL $.01 Quotas Stoneridge, Inc. TED de
Mexico SA de CV Corporation Mexico 998 1,000 65% Peso 1 par Series A Ordinary
Stoneridge, Inc. TED de Mexico SA de CV Corporation Mexico 1,398,968 1,398,968
65% Peso 1 par Series B Ordinary Stoneridge, Inc. TED de Mexico Servicios S.A.
de C.V. Corporation Mexico 29 30 65%

Peso 100 par

Ordinary

Stoneridge, Inc. Stoneridge Asia Holdings Ltd. Corporation Mauritius 3,580,348
3,580,348 65% No par Ordinary

 

 

(ii) PLEDGED NOTES

 

 

 

Name of Issuer Name of Holder Description Value Stoneridge European Holdings
B.V. Stoneridge, Inc. Intercompany Loan US$ 3.6M Stoneridge Pollak Holdings
Limited Stoneridge, Inc. Intercompany Loan US$ 4.9M Stoneridge Asia Pacific
Electronics (Suzhou) Co. Ltd. Stoneridge, Inc. Intercompany Loan US$ 5.9M

 

 

BONDS: - NONE

 

GOVERNMENT SECURITIES: - NONE

 

 

 

